So mH ND OW BP WD YN

i) No N No N N wp No ie) — — — — — — — — — —
Oo ~1I HD MN Lw NYO KK CO OO WHT ND UNH fF WD NYO | OC

ELLIOT SCOTT GRIZZLE,

Vv.

Plaintiff,

COUNTY OF SAN DIEGO, et al.,

Defendants.

 

 

 

 

(hase 3:17-cv-00813-JLS-RBM Document127 Filed 12/02/20 PagelD.778 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 17-cv-00813-JLS-RBM
ORDER:

(1) DENYING NOVEMBER 30, 2020
JOINT MOTION FOR
CONTINUANCE AS MOOT;

(2) GRANTING DECEMBER 1, 2020 |
JOINT MOTION FOR
CONTINUANCE;

AND

(3) FIRST AMENDED SCHEDULING
ORDER

[Docs. 122, 124, 125]

Before the Court is Plaintiff Elliot Scott Grizzle (“Plaintiff”) and Defendants County
of San Diego, Sheriff William Gore, Lieutenant Lena Lovelace, and Sergeant Aaron
Boorman’s (collectively “Defendants”) Joint Motions for Sixty Day Continuance dated
November 30, 2020 and December 1, 2020, respectively. (Docs. 124, 125.) According to
the December 1, 2020 filing, the November 30, 2020 Joint Motion for Sixty Day

17-cv-008 13-JLS-RBM

 
Oo OA DD HA FBP WD NH =

BO wo WN HN HV NHN NH HN KN we FS FSF KF KF SE SEO Re Rl
OO ND DN OW BP WD NY KF COD OO Wns WB Wn FSP WD NY KF OS

 

ase 3:17-cv-00813-JLS-RBM Document 127 Filed 12/02/20 PagelD.779 Page 2 of 6

Continuance (Doc. 124) was filed in error. (Doc. at 125 at 1.) The December 1, 2020 Joint
Motion for Sixty Day Continuance (“Joint Motion”) requests that the Court continue the
dates set forth in the September 4, 2020 Scheduling Order (“Scheduling Order”) (Doc. 122)
by sixty days. (Doe. 125-1 at 2-3.) This is the parties’ first request for continuance. (/d.
at 3.) The parties allege good cause exists for a continuance, because initial disclosures
were postponed several weeks as the parties explored the possibility of settlement. (/d. at
2.) They also allege that they have made efforts to settle, met and conferred several times
regarding discovery, and stipulated to the entry of a protective order. (/d.) The parties are
in the process of conducting written discovery, intend to take depositions upon completion
of written discovery, and allege additional time is necessary for the parties to complete
written discovery and depositions. (/d.)

A scheduling order may be modified only upon a showing of good cause and with

the judge’s consent. FED. R. Civ. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,

upon the moving party’s reasons for seeking modification.”). This case was in the initial
pleading stage from 2017-2020 (Docs. 1-121). However, the parties have acted diligently
since Defendants answered the Third Amended Complaint and they have attempted to
comply with the Scheduling Order deadlines. (See Docs. 123-25.) The Court takes note
of the parties’ diligence and the challenges that the ongoing COVID-19 pandemic presents
to the discovery process. A continuance of time allows the parties additional time to
prepare for trial and explore potential pretrial settlement, all while navigating litigation
amid the ongoing COVID-19 pandemic. As such, good cause exists to grant a continuance
of time.

Accordingly, the November 30, 2020 Joint Motion for Sixty Day Continuance (Doc.
124) is DENIED as moot, and the December 1, 2020 Joint Motion (Doc. 125) is
GRANTED. The September 4, 2020 Scheduling Order (Doc. 122) is hereby AMENDED
AS FOLLOWS: |
///

 

Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, “the focus of [the good cause] inquiry is|

 

17-cv-00813-JLS-RBM
—

ao ~ ON WN & a Ny —_— & oOo wm ~ N AN &. Ww bd ne)

CoO NIN DAU BF WwW WY

 

base 3:17-cv-00813-JLS-RBM Document 127 Filed 12/02/20 PagelD.780 Page 3 of 6

1. Any motion to join other parties, to amend the pleadings, or to file additional

pleadings shall be filed by January 8, 2021.

“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
into account the times for service, notice and response as set forth in the Federal Rules of
Civil Procedure. Counsel shall promptly and in good faith meet and confer with
regard to all discovery disputes in compliance with Civil Local Rule 26.1(a). The Court
expects counsel to make every effort to resolve all disputes without court intervention
through the meet and confer process. If the parties reach an impasse on any discovery
issue, counsel shall file an appropriate motion within the time limit and procedures outlined
in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
will result in a waiver of a party’s discovery issue. Absent an order of the Court, no
stipulation continuing or altering this requirement will be recognized by the Court.

3. The parties shall designate their respective experts in writing by April 16,
2021. The parties must identify any person who may be used at trial to present evidence
pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is
not limited to retained experts. The date for exchange of rebuttal experts shall be by April
30, 2021. The written designations shall include the name, address and telephone number
of the expert and a reasonable summary of the testimony the expert is expected to provide.
The list shall also include the normal rates the expert charges for deposition and trial
testimony. .

4. By May 28, 2021, each party shall comply with the disclosure provisions in
Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
requirement applies to all persons retained or specially employed to provide expert
testimony, or whose duties as an employee of the party regularly involve the giving of

expert testimony. Except as provided in the paragraph below, any party that fails to

3

 

17-cv-008 13-JLS-RBM

2. All fact discovery shall be completed by all parties by March 12, 2021.

 
0 mA ND Wn FF WY NY

—
So

1
12
13
14
15
16
17

‘18
19
20
21

22

23

24

25

26

27

28

 

fase 3:17-cv-00813-JLS-RBM Document 127 Filed 12/02/20 PagelD.781 Page 4ofé |

make these disclosures shall not, absent substantial justification, be permitted to use
evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
the Court may impose sanctions as permitted by FED. R. Crv. P. 37(c).

5. Any party shall supplement its disclosure regarding contradictory or rebuttal
evidence under FED. R. Civ. P. 26(a)(2)(D) by June 11, 2021.

6. All expert discovery shall be completed by all parties by July 9, 2021. The
parties shall comply with the same procedures set forth in the paragraph governing fact
discovery. |

7. Failure to comply with this section or any other discovery order of the court
may result in the sanctions provided for in FED. R. Civ. P. 37, including a prohibition on
the introduction of experts or other designated matters in evidence.

8. All other pretrial motions must be filed by August 6, 2021. Counsel for the

hear the motion. The period of time between the date you request a motion date and the
hearing date may vary from one district judge to another. Please plan accordingly. Failure
to make a timely request for a motion date may result in the motion not being heard.
Motions in limine are to be filed as directed in the Civil Local Rules, or as otherwise set
by the district judge. |

9. A Mandatory Settlement Conference shall be conducted on October 20, 2021
at 9:30 a.m. in the chambers of Magistrate Judge Ruth Bermudez Montenegro, 2003
W. Adams Ave., Suite 220, El Centro, California 92243. Counsel or any party

representing himself or herself shall submit confidential settlement briefs directly to

Chamber Rules of the assigned magistrate judge.
10. | Counsel shall file their Memoranda of Contentions of Fact and Law and take
any other action required by Civil Local Rule 16.1(f)(2) by November 5, 2021.
///
///

17-cv-00813-JLS-RBM

 

moving party must obtain a motion hearing date from the law clerk of the judge who will

chambers by October 6, 2021. All parties are ordered to read and to fully comply with the | -

 
0 A ND nH FP W YPN

bo bo bo bo NO bo N No bo — — = _ —_ — _ — —
Oona DH ON BR WO NP KH TD OO WNT DB WAH BP WH NYO KF OS

 

 

fase 3:17-cv-00813-JLS-RBM Document 127 Filed 12/02/20 PagelD.782 Page 5 of 6

11. Counsel shall comply with the pre-trial disclosure requirements of FED. R.
Civ. P. 26(a)(3) by November _5, 2021. Failure to comply with these disclosure
requirements could result in evidence preclusion or other sanctions under FED. R. CIv. P.
37. a

12. Counsel shall meet and take the action required by Civil Local Rule 16.1(£)(4)
by November 10, 2021. At this meeting, counsel shall discuss and attempt to enter into
stipulations and agreements resulting in simplification of the triable issues. Counsel shall
exchange copies and/or display all exhibits other than those to be used for impeachment.
The exhibits shall be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel
shall note any objections they have to any other parties’ Pretrial Disclosures under FED. R.
Civ. P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
conference order. | |

13. Counsel for Plaintiff will be responsible for preparing the pretrial order and
arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By November 19,
2021, Plaintiff's counsel must provide opposing counsel with the proposed pretrial order
for review and approval. Opposing counsel must communicate promptly with Plaintiff's
attorney concerning any objections to form or content of the pretrial order, and both parties
shall attempt promptly to resolve their differences, if any, concerning the order.

14. The Proposed Final Pretrial Conference Order, including objections to any
other parties’ FED. R. CIv. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
lodged with the assigned district judge by December 9, 2021, and shall be in the form
prescribed in and comply with Civil Local Rule 16.1(£)(6).

15. The Final Pretrial Conference is scheduled on the calendar of the Honorable
Janis L. Sammartino on December 16, 2021 at 1:30 p.m.

16. The parties must review the chambers’ rules for the assigned magistrate judge.

17. A post trial settlement conference before a magistrate judge may be held
within thirty days of verdict in the case. |
///

17-cv-008 13-JLS-RBM

 
Oo fA AND ND vn HB W NO

NO pO NH NHN WN NY WN NN NN HH He Re Re Re Re eee ee
oOo nN DO ON BP WD NY KF CO OO Dn DB NH FP WW NY KF OS

 

ase 3:17-cv-00813-JLS-RBM Document 127 Filed 12/02/20 PagelD.783 Page 6 of 6

18. The dates and times set forth herein will not be modified except for good cause
shown.

19. Briefs or memoranda in support of or in opposition to any pending motion
shall not exceed twenty-five (25) pages in length without leave of a district court judge.
No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
and a table of authorities cited.

20. Plaintiff's counsel shall setve a copy of this order on all parties that enter this
case hereafter. |

IT ISSO ORDERED.

Dated: December A, 2020

 

Cee RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE -

 

17-cv-008 13-JLS-RBM

 
